EXAMINER’S COMMENT 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 21 February 2022 is acknowledged and entered.  Following the amendment, claims 123-125 and 129 are canceled, claims 64, 116, 126-128 and 130-133 are amended, and the new claims 137-157 are added.  
Applicant’s supplemental amendment filed on 19 May 2022 is acknowledged and entered.  Following the amendment, claims 116, 134-136, 142 and 155-157 are canceled, and claims 64, 115, 118-121, 130-132, 137, 141, 144-147 and 151-153 are amended.  
Currently, claims 64, 115, 117-122, 126-128, 130-133, 137-141 and 143-154 are pending. 

Withdrawal of Objections and Rejections:
All objections and rejections of claims 116, 123, 125 and 129 are moot as the applicant has canceled the claims.
The prior art rejection of claims 64, 115, 117-122 and 125-130 under 35 U.S.C. 103 as being unpatentable over Clinical Trail NCT02340234 (1/16/2015), as evidenced by Streicher et al. (US 2016/0363591, 12/15/2016), and further in view of Arron et al. (US 2012/0156194, 6/21/2012) is withdrawn in view of applicants amendment.  
The nonstatutory obviousness-type double patenting rejection of claims 64, 115, 117-122 and 125-130 as being unpatentable over claims 2, 6, 8 and 10 of U.S. Patent No. 9,605,065 in view of Clinical Trail NCT02340234 (1/16/2015), and Arron et al. (US 2012/0156194, 6/21/2012) is withdrawn in view of applicants amendment.  

Interview Summary 
See attached PTO-413.

Rejoinder of Claims
Claim 64 is generic and allowable. The dependent claims 131-133, directed to a non-elected species (various Atopic Dermatitis Disease Severity Outcome Measures) and previously withdrawn from further consideration as being drawn to a non-elected species, have all the limitations of the allowable generic claim. Pursuant to the procedures set forth in MPEP §821.04(a), the species election requirement among various Atopic Dermatitis Disease Severity Outcome Measures, as set forth in the Office action mailed on 8/25/2020 (page 2, C.), is hereby withdrawn, and claims 131-133 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion:
Claims 64, 115, 117-122, 126-128, 130-133, 137-141 and 143-154 are allowed.



Advisory Information:	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG JIANG whose telephone number is (571)272-0872.  The examiner can normally be reached on M-F 9:30-8:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
5/18/22